
	

113 HR 552 IH: Meeting the Inpatient Health Care Needs of Far South Texas Veterans Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 552
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Hinojosa (for
			 himself, Mr. Vela,
			 Mr. Vargas,
			 Mr. Castro of Texas,
			 Mr. Cuellar,
			 Mr. Veasey,
			 Mr. Gallego,
			 Mr. O’Rourke,
			 Ms. Linda T. Sánchez of California,
			 and Ms. Michelle Lujan Grisham of New
			 Mexico) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to ensure
		  that the South Texas Veterans Affairs Health Care Center in Harlingen, Texas,
		  includes a full-service Department of Veterans Affairs inpatient health care
		  facility.
	
	
		1.Short titleThis Act may be cited as the
			 Meeting the Inpatient Health Care
			 Needs of Far South Texas Veterans Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
			(2)The Department of
			 Veterans Affairs estimates that more than 117,000 veterans reside in Far South
			 Texas.
			(3)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than 3 percent of its enrollees in the Valley-Coastal
			 Bend Market of Veterans Integrated Service Network 17 reside within its acute
			 hospital access standards.
			(4)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
			(5)Even with the
			 significant travel times, veterans from Far South Texas demonstrate a high
			 demand for health care services from the Department of Veterans Affairs.
			(6)Current
			 deployments involving members of the Texas National Guard and other members of
			 the reserve components of the Armed Forces who reside in Texas will continue to
			 increase demand for medical services provided by the Department of Veterans
			 Affairs.
			3.Inpatient health
			 care at the South Texas Veterans Affairs Health Care Center
			(a)In
			 generalThe Secretary of Veterans Affairs shall ensure that the
			 South Texas Veterans Affairs Health Care Center in Harlingen, Texas, includes a
			 full-service Department of Veterans Affairs inpatient health care facility and,
			 if necessary, shall modify the existing facility to meet this
			 requirement.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report
			 outlining the specific actions the Secretary plans to take to satisfy the
			 requirements in subsection (a), including a detailed estimate of the cost of
			 such actions, if any, and the time necessary for completion of any modification
			 required by such subsection.
			
